United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Youngstown, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-761
Issued: July 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative’s decision dated January 4, 2007 that affirmed
the denial of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an injury in the performance of duty on April 20, 2006.
FACTUAL HISTORY
On May 25, 2006 appellant, then a 24-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on April 20, 2006 she sprained her back while carrying paper to
a printer. She stated that this incident caused a muscle strain of her right arm and shoulder. The
employing establishment controverted the claim. Appellant stopped work on April 20, 2006 and

returned on April 24, 2006. In a subsequent statement, appellant described how, on April 20,
2006, she felt a sharp pain in her lower and upper back while picking up a ream of paper.
In an April 20, 2006 discharge report, Dr. Victor McKee, a Board-certified family
practitioner, diagnosed a sprained back and muscle strain and placed appellant off work for two
days. In a separate report of the same date, Dr. McKee advised that appellant could return to
work with no restrictions on April 24, 2006.
In a May 30, 2006 statement, George Brewer, appellant’s supervisor, indicated that on
April 20, 2006 appellant advised him that her low back was “giving her intense pain” and that
“the only thing she could remember doing that might have caused the pain was taking a 5 [to] 10
minute walk during lunch” on April 19, 2006. Mr. Brewer noted that appellant stated that she
carried paper from the back room to the printer one ream at a time, but she did not think this
could have caused the pain because she was working within her restrictions.
By letter dated June 7, 2006, the Office informed appellant of the type of evidence
needed to support her claim and requested that she submit such evidence within 30 days.
In a July 6, 2006 statement, appellant described her activities at work on April 20, 2006
which included carrying 10 reams of paper, one at a time, from the rear office to the front office.
She alleged that when she lifted one ream out of the box, she felt a sharp pain in her lower back
and shooting up her back, towards her right shoulder, down her right arm. Appellant denied any
other injuries and referenced her prior claim.
By decision dated July 10, 2006, the Office denied appellant’s claim on the grounds that
she did not establish an injury as alleged. The Office also found that the medical evidence was
insufficient to establish that appellant’s condition was caused by employment duties.
In a July 7, 2006 report, Dr. Robert Spratt, an internist, noted that appellant called his
office on April 20, 2006 and related that she “hurt her back as a result of carrying a ream of
paper to the printer and bending over to install it.” Dr. Spratt opined that appellant aggravated
her back by lifting and bending with the ream of paper.
On July 24, 2006 appellant requested a hearing, which was held on November 6, 2006.
In an April 25, 2006 treatment note, Dr. Spratt provided findings which were partially
illegible. He appeared to find a low back sprain.
By decision dated January 4, 2007, the Office hearing representative affirmed the July 10,
2006 decision.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
ANALYSIS
Appellant alleged that on April 20, 2006 she lifted and carried reams of paper one at a
time in order to load a printer. There is no dispute that she was in the performance of duty while
she was lifting and carrying reams of paper to a printer on April 20, 2006. The Board finds that
the first component of fact of injury, the claimed incident, occurred as alleged.
However, the medical evidence is insufficient to establish the second component of fact
of injury, that the employment incident caused an injury. The medical reports of record do not
establish that appellant sustained an injury to her back as a result of the lifting and carrying of
reams of paper to the printer on April 20, 2006. The medical evidence contains no firm
diagnosis, no rationale on the issue of causal relationship and no explanation of the mechanism
of injury. Appellant provided several reports from Dr. Spratt and Dr. McKee. However, the
physicians did not provide a rationalized opinion addressing whether any diagnosed condition
was caused or aggravated by the incident at work on April 20, 2006. The Board has long held
that medical opinions not containing rationale on causal relation are entitled to little probative
value are generally insufficient to meet appellant’s burden of proof.7

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

7

Carolyn F. Allen, 47 ECAB 240 (1995).

3

In reports dated April 20, 2006, Dr. McKee diagnosed a sprained back and muscle strain
and placed appellant off work and advised that she could return to work with no restrictions on
April 24, 2006. However, he did not address or describe the April 20, 2006 incident or explain
how it was competent to provide a back sprain. For example, Dr. McKee did not explain how
these diagnosed conditions were caused or aggravated by carrying a ream of paper. As noted,
medical opinions not containing rationale on causal relation are entitled to little probative value
are generally insufficient to meet appellant’s burden of proof.
In an April 25, 2006 treatment note, Dr. Spratt noted findings but did not provide any
opinion regarding the cause of appellant’s condition. Medical evidence which does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.8 On July 7, 2006 Dr. Spratt noted that appellant called his office on
April 20, 2006 and related that she “hurt her back as a result of carrying a ream of paper to the
printer and bending over to install it” and opined that appellant aggravated her back by lifting
and bending with the ream of paper. However, he did not provide a rationalized opinion
explaining the medical processes by which picking up and carrying a ream of paper on April 20,
2006 would cause or aggravate these conditions. Moreover, it appears that Dr. Spratt merely
repeated appellant’s history on the cause of her condition and did not provide his own opinion on
causal relationship.9
Because the medical reports submitted by appellant do not address how the April 20,
2006 incident caused or aggravated a back injury, these reports are of limited probative value and
are insufficient to establish that the April 20, 2006 employment incident caused or aggravated a
specific injury.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.

8

Michael E. Smith, 50 ECAB 313 (1999).

9

See Beverly A. Spencer, 55 ECAB 501 (2004) (a mere conclusion without medical rationale explaining how and
why the physician believes that a claimant’s accepted exposure could result in a diagnosed condition is not sufficient
to meet the claimant’s burden of proof).

4

ORDER
IT IS HEREBY ORDERED THAT the January 4, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

